Steele Hays, Judge, concurring. I agree with the result reached in this case for the reason that I can find no acceptable alternative within the frame-work of the law. I am, however, constrained to comment that I believe the decedent was prevailed upon by one daughter to convey to her the only significant asset of the estate, to the exclusion of the other daughter and that it was the abiding wish of the decedent that both of her children should share equally in her modest estate so that her memory not be marred by partiality. It is regrettable that the events themselves occurred and that we are unable to alter them on the basis of the record before us.